1.The following is an examiner’s statement of reasons for allowance: The instant claims are considered to be allowable over the prior art in that such art does not disclose, teach or suggest the overall aspects of shaping an optical film by disposing an optical film on two rollers, with a first portion of the film contacting a first roller and a second portion contacting a second roller, securing opposite ends of the film so that the first and second portions are disposed between the opposite ends of the film, providing a curved mold surface and shaping the optical film by contacting it with the curved mold while stretching the optical film.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
2.The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rackovan et al and Meissner et al disclose forming films and subsequently shaping them.  The additional prior art of record is cited as of interest.  





/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742